       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 JAMES DEREK MIZE, et al.,

                      Plaintiffs,
                                             Civil Action No. 1:19-cv-3331-MLB
            v.

 MICHAEL R. POMPEO, et al.,

                      Defendants.

PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION
   TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION

      Pursuant to LR 7.1(B) and this Court’s June 8, 2020 Order, Plaintiffs, by and

through their attorneys, hereby respectfully file this response in opposition to

Defendants’ motion to dismiss for lack of subject-matter jurisdiction, filed on June

5, 2020 (Doc. 63).



                                INTRODUCTION

      Following oral argument on Plaintiffs’ motion for partial summary judgment

and Defendants’ motion to dismiss for failure to state a claim, Defendants now

further move to dismiss Plaintiffs’ Complaint with a last-ditch, misguided argument

that somehow the case is moot. Defendants argue that because S.M.-G. is now a

lawful permanent resident, she is now automatically a naturalized citizen pursuant


                                         1
        Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 2 of 19




to 8 U.S.C. § 1431(a), and therefore Plaintiffs’ claims for recognition of her

birthright citizenship pursuant to Section 301(c) of the Immigration and Nationality

Act (“INA”), 8 U.S.C. § 1401(c), are now moot. In order for this case to be moot,

however, the Court would have to accept Defendants’ striking argument that

naturalized citizenship and birthright citizenship are the same in every respect. That

is neither the law nor reality.

      Accordingly, and for the reasons set forth herein, the Court should deny

Defendants’ motion to dismiss for lack of subject-matter jurisdiction.



               FACTUAL AND PROCEDURAL BACKGROUND

      On July 23, 2019, Plaintiffs filed a complaint for declaratory and injunctive

relief based on Defendants’ refusal to recognize Plaintiff S.M.-G. as a U.S. citizen

since birth pursuant to Section 301(c). See Doc. 7 (“Compl.”). The Complaint

asserts claims under the INA, the Fifth Amendment to the United States

Constitution, and the Administrative Procedure Act. Id.

      As alleged in the Complaint, S.M.-G. is the daughter of two married United

States citizens, James Derek Mize and Jonathan Gregg. Compl. ¶¶ 1, 12, 50, 57.

She was born in England, via gestational surrogacy, in 2018. Compl. ¶¶ 2, 45.

Because S.M.-G. was born abroad to married U.S. citizen parents, at least one of




                                          2
        Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 3 of 19




whom has resided in the United States, S.M.-G. is a United States citizen since birth,

pursuant to Section 301(c) of the INA. Compl. ¶¶ 3, 64.

      However, on April 24, 2019, the U.S. Department of State refused to

recognize S.M.-G. as a citizen since birth because it deems her to have been “born

out of wedlock” and Mr. Gregg, the parent with whom she has a biological

relationship, had not resided long enough in the United States for S.M.-G. to obtain

derivative citizenship pursuant to Section 309 of the INA. Compl. ¶¶ 4, 6, 54.

Defendants consider S.M.-G. to be “born out of wedlock” and not the marital child

of Mr. Mize and Mr. Gregg because, according to Defendants, a child must have a

biological relationship to both of her married parents in order for her to be considered

their marital child.    Compl. ¶¶ 5, 28.        Defendants’ biological relationship

requirement, however, is not part of Section 301 of the INA. Compl. ¶ 27.

      Defendants’ refusal to recognize S.M.-G.’s birthright citizenship pursuant to

Section 301(c) harmed and continues to harm Plaintiffs, separate and apart from

S.M.-G.’s ability to reside in America as a U.S. citizen. As alleged in the Complaint,

Defendants subjected and continue to subject the Mize-Gregg family to stigma,

second-class citizenship, and unequal treatment by refusing to recognize S.M.-G. as

the marital child of Mr. Mize and Mr. Gregg and, as such, entitled to birthright

citizenship pursuant to Section 301(c). Compl. ¶¶ 60, 75, 79, 86-88. Likewise, as

alleged in the Complaint, Defendants disregarded and continue to disregard the

                                           3
         Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 4 of 19




marriage of Mr. Mize and Mr. Gregg by treating S.M.-G. as a non-marital child, and

disregarded and continue to disregard the parent-child relationship between Mr.

Mize and S.M.-G. for purposes of derivate citizenship pursuant to Section 301(c).

Compl. ¶ 75. Lastly, as also alleged in the Complaint, Defendants’ refusal to

recognize S.M.-G. as a natural-born U.S. citizen means that she is deprived of certain

substantive rights, such as the ability to run for President, if she so chooses. Compl.

¶ 59.

        On November 4, 2019, Defendants’ moved to dismiss Plaintiffs’ complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). See Doc. 32. On January 17,

2020, Plaintiffs’ moved for partial summary judgment on their INA claim brought

under 8 U.S.C. § 1503. See Doc. 44. Briefing on the motions was completed on

March 6, 2020.

        Defendants’ refusal to recognize S.M.-G. as a U.S. citizen put the Mize-Gregg

family in an untenable position even during the pendency of this litigation. Because

Defendants refused to recognize S.M.-G.’s birthright citizenship and her entry visa

had expired on July 29, 2019, Mr. Mize and Mr. Gregg feared for S.M.-G.’s safety,

security, and wellbeing while being present in the United States “out of status.”

Mize Decl. ¶¶ 9-10. Moreover, not being recognized as a U.S. citizen meant that

S.M.-G. was unable to travel abroad with her parents for fear of being denied reentry,

and therefore unable to visit Mr. Gregg’s elderly, ailing parents in the United

                                          4
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 5 of 19




Kingdom. Mize Decl. ¶¶ 11-12; see also Hr’g Tr. (Doc. 61) at 28:11-24. As a result,

notwithstanding their claims before this Court that S.M.-G. is a natural-born U.S.

citizen, Mr. Mize and Mr. Gregg applied for lawful permanent residence for S.M.-

G. in December 2019 out of an abundance of caution and in order to protect their

young daughter. Mize Decl. ¶¶ 13-14; see also Hr’g Tr. 28:9-11. S.M.-G.’s pending

application for lawful permanent residence gave her permission to reside in the

United States with her parents, and thus served as a “stopgap” measure and part of a

belt-and-suspenders approach that Mr. Mize and Mr. Gregg undertook to protect

their daughter. Mize Decl. ¶ 14 (“Although we should not have had to do any of

this, we took the steps we thought were necessary to assure her safety and wellbeing

while we continued to fight for recognition of her citizenship at birth.”); see also

Hr’g Tr. 28:11-14.

      On April 27, 2020, in an unusually fast four-month processing time, U.S.

Citizenship and Immigration Services (“USCIS”) notified Mr. Mize and Mr. Gregg

that S.M.-G.’s application for lawful permanent residence had been approved. Mize

Decl. ¶ 18, Ex. A; see also Hr’g Tr. at 29:4-11. The minimum processing times at

the various USCIS service centers for an application for lawful permanent residency

by a U.S. citizen filing for a spouse, parent, or child under 21 averages out to 10.5

months.    See USCIS, Check Case Processing Times, https://egov.uscis.gov/

processing-times/ (last accessed June 19, 2020).

                                         5
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 6 of 19




      On May 26, 2020, the Court held a hearing on Defendants’ motion to dismiss

pursuant to Rule 12(b)(6) and Plaintiffs’ motion for partial summary judgment. See

Doc. 62. At the hearing, Defendants’ counsel noted that the government had granted

S.M.-G. lawful permanent residence, but suggested only that there “could be a path

to citizenship now for S.M.-G. that doesn’t depend on 1401.” See Hr’g Tr. 53:18-

54:7. On June 5, 2020, Defendants filed a motion to dismiss for lack of subject-

matter jurisdiction, now arguing Plaintiffs’ Complaint is moot because, according to

Defendants, S.M.-G. is now a naturalized citizen.



                              LEGAL STANDARD

      A court “should dismiss a complaint under Rule 12(b)(1) only where it lacks

jurisdiction over the subject matter of the dispute.” Hill v. Re, 574 B.R. 322, 330

(N.D. Ga. 2017). “Factual attacks challenge subject matter jurisdiction in fact.”

Tenet Healthsystem GB, Inc. v. Care Improvement Plus S. Cent. Ins. Co., 162 F.

Supp. 3d 1307, 1310 (N.D. Ga. 2016), aff’d, 875 F.3d 584 (11th Cir. 2017). As such,

“the Court may consider extrinsic evidence, such as testimony and affidavits,” and

“the plaintiff has the burden to prove that jurisdiction exists.” Id. A claim that

intervening events since a plaintiff commenced an action have rendered the

plaintiff’s case moot and thus deprived the court of subject matter jurisdiction is a




                                         6
        Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 7 of 19




factual attack. See Thomas v. Branch Banking & Tr. Co., 32 F. Supp. 3d 1266, 1268

(N.D. Ga. 2014).

                                   ARGUMENT

      A case becomes moot only “when the issues presented are no longer live or

the parties lack a legally cognizable interest in the outcome.” Chafin v. Chafin, 568

U.S. 165, 172 (2013) (quotations omitted); see also Barillas v. Field Office Dir. for

ICE Miami Office of Enf’t & Removal Operations, 697 F. App’x 624, 625 (11th Cir.

2017). In other words, a plaintiff need merely “demonstrate that she possesses a

legally cognizable interest, or personal stake, in the outcome of the action.” Genesis

Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013) (quotations omitted). Thus, a

case is moot “only when it is impossible for a court to grant any effectual relief

whatever to the prevailing party.” Chafin, 568 U.S. at 172 (quotations omitted). “As

long as the parties have a concrete interest, however small, in the outcome of the

litigation, the case is not moot.” Id. (quotations omitted).

      Here, two key questions lie at the heart of this case, neither of which is

resolved by S.M.-G.’s lawful permanent residence and purported automatic

naturalization. The first is whether S.M.-G. is and has always been a United States

citizen since the time of her birth. The answer: yes. The second is whether it is

lawful for Defendants to treat the marital children of same-sex couples as children

“born out of wedlock” because they lack a biological relationship to both their

                                           7
        Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 8 of 19




parents. The answer: no. The purported automatic naturalization of S.M.-G.,

pursuant to 8 U.S.C. § 1431(a), resolves neither of these issues and does not provide

the effectual relief Plaintiffs need. That is to say, “[t]his dispute is still very much

alive.” Chafin, 568 U.S. at 173; see also Entines v. United States of Am., 160 F.

Supp. 3d 208, 212 (D.D.C. 2016) (holding that plaintiff had “standing to request a

declaratory judgment that the Constitution entitled him to birthright citizenship, and

th[e] case [was] not ‘moot based upon his naturalization as a U.S. citizen’”).

      First, the Plaintiffs have a concrete and legally cognizable interest in having

S.M.-G. recognized as a United States citizen since birth. There are key and

substantial differences between naturalized citizenship and citizenship at birth.

While a U.S. citizen since birth has always been an American, a naturalized citizen

is, by definition, an immigrant.       Indeed, the Supreme Court has described

naturalization as “the act of adopting a foreigner, and clothing him with the

privileges of a native citizen.” Boyd v. Nebraska ex rel. Thayer, 143 U.S. 135, 162

(1892). This difference in status is significant, in legal and practical terms, and

means that Defendants’ mootness argument fails. See Elk v. Wilkins, 112 U.S. 94,

101 (1884) (“The distinction between citizenship by birth and citizenship by

naturalization is clearly marked in the provisions of the constitution[.]”); id. at 109

(“To be a citizen of the United States is a political privilege which no one, not born

to, can assume without its consent in some form.”); Miller v. Albright, 523 U.S. 420,

                                           8
         Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 9 of 19




481 (1998) (Breyer, J., dissenting) (“In sum, the statutes that automatically transfer

American citizenship from parent to child ‘at birth’ differ significantly from those

that confer citizenship on those who originally owed loyalty to a different nation.”);

Entines, 160 F. Supp. 3d at 212.

        One of the substantial differences between naturalized citizenship and

birthright citizenship is the ability of S.M.-G. to aspire to and, if she so chooses, the

legal right to run for the presidency. See U.S. Const. art. II, § 1 (“No Person except

a natural born Citizen … shall be eligible to the Office of President …”). This is not

a trivial issue. See Paul Clement & Neal Katyal, On the Meaning of “Natural Born

Citizen,” 128 Harv. L. Rev. F. 161 (2015) (discussing the debate about whether the

late U.S. Senator John McCain and U.S. Senator Ted Cruz were natural born citizens

eligible to run for President). It is common among American children to say, “When

I grow up, I want to be President.” True, few children will grow up to run for the

presidency, much less actually become President of the United States, but such

aspiration undoubtedly starts many a young person on a lifetime of learning,

achievement, and service, and the deprivation of the right to do so constitutes actual

harm.

        An additional substantial difference is that naturalized citizens may have their

citizenship revoked in ways natural-born citizens cannot. See, e.g., 8 U.S.C. § 1451.

Under current law, a naturalized citizen can be denaturalized if the government

                                            9
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 10 of 19




discovers that there were material errors, omissions, or concealed facts on their

naturalization application (or in S.M.-G.’s case, application for lawful permanent

residence). Id. A naturalized citizen can also be denaturalized if they refuse to

testify to Congress or are discovered to be a member of certain organizations. Id.

Moreover, naturalization is a discretionary act and the Attorney General retains the

power “to correct, reopen, alter, modify, or vacate an order naturalizing [a] person.”

8 U.S.C. § 1451(h). Put simply, S.M.-G.’s status as a U.S. citizen is vulnerable

because of the differences between naturalized citizenship and birthright citizenship.

      Furthermore, the federal government treats naturalized citizens and natural-

born citizens differently in a number of circumstances. For example, the ability to

obtain national security clearances and obtain certain forms of governmental

employment has been and is affected by a person’s naturalized status. See, e.g.,

Tiwari v. Mattis, 363 F. Supp. 3d 1154, 1160 (W.D. Wash. 2019) (challenging

Department of Defense policy that made it harder for naturalized service members

to obtain security clearance); Huynh v. Carlucci, 679 F. Supp. 61 (D.D.C. 1988)

(challenging Department of Defense regulation automatically denying security

clearance to naturalized citizens); Faruki v. Rogers, 349 F. Supp. 723, 726 (D.D.C.

1972) (challenging statute that made it more difficult for naturalized citizens born

abroad to join the Foreign Service than it was for native-born citizens); see also U.S.

Dep’t of State, Dual Citizenship – Security Clearance Implications (June 1, 2007),

                                          10
        Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 11 of 19




https://careers.state.gov/wp-content/uploads/2016/02/Dual-Citizenship.pdf

(emphasizing that naturalization is grounds for additional scrutiny for purposes of

granting security clearance); Am. Univ. Career Ctr., Security Clearance Fact Sheet

(Feb.    2017),    https://news.clearancejobs.com/2017/05/24/new-dual-citizenship-

guideline-security-clearance-eligibility/ (“Students who are naturalized American

citizens and who have emigrated from certain countries … may have to wait longer

than normal for completion of the process.”).          Similarly, efforts to limit the

governmental benefits available to naturalized citizens have been previously

introduced in Congress. See Melinda L. Seymore, The Presidency and the Meaning

of Citizenship, 2005 BYU L. Rev. 927, 931 n.23 (2005) (noting bills to eliminate

eligibility for benefit programs including food stamps, Supplemental Security

Income, Aid to Families with Dependent Children, and Medicaid for recently

naturalized citizens have been previously introduced in Congress).

        And given recent history, the discretionary character of naturalization, and the

specter of congressional changes to the naturalization regime, naturalized citizens in

the United States currently live under a cloud of uncertainty. Indeed, “[n]aturalized

citizens’ sense of security has been fundamentally shaken by policy developments

in the last five years.” Cassandra Burke Robertson & Irina D. Manta, (Un)civil

Denaturalization, 94 N.Y.U. L. Rev. 402, 402 (2019); see also Zoe Samudzi,

Naturalized Citizens Like My Mother Now Live In Fear of Status Reversal, Teen

                                           11
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 12 of 19




Vogue (Jan. 15, 2019), https://www.teenvogue.com/story/naturalized-citizens-live-

in-fear-of-status-reversal. Just a few months ago, the U.S. Department of Justice

created a new section solely dedicated to bringing denaturalization cases. See Press

Release, U.S. Dep’t of Justice, The Department of Justice Creates Section Dedicated

to Denaturalization Cases (Feb. 26, 2020), https://www.justice.gov/opa/pr/

department-justice-creates-section-dedicated-denaturalization-cases. In addition,

the current administration has proposed a number of changes to immigration laws

and regulations in order to limit naturalization. See, e.g., Karen J. Greenberg, Trump

Wants to Take Away Your Citizenship, The Nation (Mar. 21, 2019),

https://www.thenation.com/article/archive/trump-wants-to-take-your-citizenship-

denaturalization/. As such, it is unsurprising that naturalized citizens live under a

cloud of fear and anxiety, or that Mr. Mize and Mr. Gregg fear for S.M.-G.’s safety

and security, and their ability to remain together as a family in the United States.

See Mize Decl. ¶ 10.

      In addition, S.M.-G. may be subjected to government-imposed stigma if

Defendants’ attempted end-run around this Court’s jurisdiction were upheld. Some

scholars have found that naturalized U.S. citizens are stigmatized in a way that U.S.

citizens since birth are not. See Melinda L. Seymore, The Presidency and the

Meaning of Citizenship, 2005 BYU L. Rev. 927, 931 (2005); Randall Kennedy, A

Natural Aristocracy?, 12 Const. Comment. 175, 176 (1995). That the government

                                         12
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 13 of 19




seeks to impose this burden on the children born abroad of married, same-sex, U.S.-

citizen couples renders it all the more potent and suspect. Obergefell v. Hodges, 135

S. Ct. 2584, 2601-02 (2015). Accepting Defendants’ position that this case is moot

would force S.M.-G. to bear a stigma, however wrong it is, that she otherwise would

not carry as a birthright citizen.

      Thus, S.M.-G. has a continued, legally cognizable interest in being recognized

as a birthright citizen. As noted above and below, being deemed a naturalized citizen

forecloses certain future possibilities for her, complicates others, and creates

unnecessary and harmful uncertainty and stigma about both her citizenship and her

family of origin. The difference between birthright citizenship and naturalized

citizenship is more than sufficient such that a clear, actual, and concrete controversy

exists to be conclusively determined by this Court. See Gagliardi v. TJCV Land Tr.,

889 F.3d 728, 735 (11th Cir. 2018) (summarizing mootness case law in the context

of declaratory judgment actions).

      Second, Defendants’ motion to dismiss is premised on a legal impossibility.

Defendants argue S.M.-G. is automatically a naturalized U.S. citizen pursuant to

8 U.S.C. § 1431(a). To be sure, Defendants’ argument is entirely based on the

presumption that S.M.-G. is now recognized as a U.S. citizen. See Doc. 63 at 3

(“assuming”); id. at 5 (same); Hrg. Tr. 53:23-25 (stating “it could be that S.M.-G is

entitled to citizenship now” “under Section 1431(a)” (emphasis added)). But a

                                          13
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 14 of 19




natural-born U.S. citizen, i.e., a citizen since birth, cannot become a U.S. citizen

(again) through naturalization. See Miller, 523 U.S. at 480 (Breyer, J., dissenting)

(“Congress does not believe that … citizenship [at birth] involves ‘naturalization.’”).

Indeed, “[t]he term ‘naturalization’ means the conferring of nationality of a state

upon a person after birth, by any means whatsoever.” 8 U.S.C. § 1101(a)(23)

(emphasis added). And, as the Supreme Court has recognized, a legal nullity cannot

moot a case. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 670 (2016). Here,

Defendants’ continued refusal to recognize S.M.-G. as a natural-born U.S. citizen is

not mooted by the USCIS’s purported grant of permanent residence to her. S.M.-

G.’s “interest in the lawsuit remains just what it was before. And so too does the

court’s ability to grant her relief.” Id. at 670 (quoting Genesis Healthcare, 569 U.S.

at 79 (Kagan, J., dissenting)).

        Third, the purported automatic naturalization of S.M.-G. does not remedy

the stigma and dignitary harms inflicted on Plaintiffs. While Defendants appear to

acknowledge the harm they are continuing to inflict upon the family, they bat it away

as insignificant. See Doc. 63 at 6. At the same time, Defendants still refuse to treat

S.M.-G. as the marital child of Mr. Mize and Mr. Gregg for purposes of citizenship,

and continue to deny the parent-child relationship between Mr. Mize and S.M.-G.

for purposes of derivative citizenship. This continued and unaddressed refusal

should counsel the Court to reject Defendants’ mootness argument.

                                          14
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 15 of 19




      The Supreme Court’s opinion in Stanley v. Illinois, 405 U.S. 645, 648 (1972),

is instructive. Mr. Stanley challenged a state law declaring his children to be wards

of the state after the death of their mother, presumptively deeming him an unfit

parent solely because he had not been married to their mother. Id. at 646. The State

argued that the availability of other routes for Mr. Stanley to regain custody of his

children obviated the need to address the illegality of the dependency proceedings

that deprived him of their custody in the first place, but the Supreme Court squarely

rejected any such suggestion, noting the need to address the harms experienced by

both Mr. Stanley and his children. Id. at 647. Like Mr. Stanley, Mr. Mize is “treated

not as a parent but as a stranger to his child[].” Id. at 648. Just as adoption or

guardianship proceedings were not an alternative remedy to the harm Mr. Stanley

suffered, here, the purported automatic naturalization of S.M.-G. does not erase or

negate the harms caused by Defendants’ unlawful and continued refusal to treat

S.M.-G. as the marital child of Mr. Mize and Mr. Gregg and to recognize the parent-

child relationship between Mr. Mize and S.M.-G. “This Court has not [] embraced

the general proposition that a wrong may be done if it can be undone.” Id. at 647.

      Finally, Mr. Mize and Mr. Gregg are currently considering expanding their

family, and their concerns about whether another child of theirs born abroad would

be recognized as a U.S. citizen at birth is affecting their family planning. Mize Decl.

¶ 20; cf. Cook v. Bennett, 792 F.3d 1294, 1300 (11th Cir. 2015) (finding that case

                                          15
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 16 of 19




was not moot because it was “not absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur” (quotation omitted)). Stated

differently, the purported automatic naturalization of S.M.-G. does not provide

complete and effectual relief to Plaintiffs, as to either their statutory claims or their

constitutional claims.

      The fundamental legal question in this case is: has S.M.-G. been a United

States citizen since birth? As such, “the challenged governmental activity in the

present case … has not evaporated or disappeared.” Super Tire Eng’g Co. v.

McCorkle, 416 U.S. 115, 122 (1974). To the contrary, “its continuing and brooding

presence” “casts what may well be a substantial adverse effect on the interests of the

petitioning parties.” Id. The only way to resolve the fundamental legal question

here is through a declaration by this Court. Cf. Gonzalez Boisson v. Pompeo, No.

CV 19-2105 (JDB), 2020 WL 2043889, at *6 (D.D.C. Apr. 28, 2020).1

      The requested relief in this case is not just a declaration that S.M.-G. is a

United States citizen, but that the Court (1) declare that S.M.-G. is and has always

been a natural-born United States citizen pursuant to Section 301(c), Compl. at 31,


1
  In their motion, Defendants suggest “Plaintiffs could apply for documentation,
such as a passport, reflecting SM-G’s citizenship.” Doc. 63 at 1. Of course, as
Defendants later admit, id. at 5, a passport for S.M.-G. “has no bearing on whether
she is actually a citizen.” Gonzalez Boisson, 2020 WL 2043889, at *6. Only a
declaration from this Court can now confirm that S.M.-G. is a natural-born U.S.
citizen.

                                           16
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 17 of 19




¶ A, and (2) declare and set aside Defendants’ extra-textual biological relationship

requirement as unlawful because it is contrary to the INA and it violates the

constitutional rights of Plaintiffs, Compl. at 32, ¶¶ C-D.



                                   CONCLUSION

      Because Defendants still refuse to recognize S.M.-G. as a natural born United

States citizen, there is an actual case and controversy for this Court to decide and the

Court can (and should) grant effectual relief to remedy Plaintiffs’ claims. Plaintiffs

therefore respectfully request that the Court deny Defendants’ motion to dismiss for

lack of subject-matter jurisdiction.




                                          17
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 18 of 19




Dated this 19th day of June, 2020.
                                              Respectfully submitted,

                                              /s/ Omar Gonzalez-Pagan
Susan Baker Manning*                          Omar Gonzalez-Pagan*
Eleanor Pelta*                                Karen L. Loewy*
MORGAN LEWIS & BOCKIUS LLP                    LAMBDA LEGAL DEFENSE AND
1111 Pennsylvania Avenue, NW                     EDUCATION FUND, INC.
Washington, DC 20004                          120 Wall Street, 19th Floor
Telephone: (202) 739-3000                     New York, New York 10005
susan.manning@morganlewis.com                 Telephone: (212) 809-8585
eleanor.pelta@morganlewis.com                 Facsimile: (212) 809-0055
                                              ogonzalez-pagan@lambdalegal.org
John A. Polito*                               kloewy@lambdalegal.org
Christie P. Bahna*
MORGAN LEWIS & BOCKIUS LLP                    Tara L. Borelli (Bar No. 265084)
One Market, Spear Street Tower                LAMBDA LEGAL DEFENSE AND
San Francisco, California 94105                  EDUCATION FUND, INC
Telephone: (415) 442-1000                     Southern Regional Office
john.polito@morganlewis.com                   730 Peachtree Street NE, Suite 640
christie.bahna@morganlewis.com                Atlanta, Georgia 30308
                                              Telephone: (404) 897-1880
Jacquelynne M. Hamilton*                      tborelli@lambdalegal.org
MORGAN LEWIS & BOCKIUS LLP
1701 Market Street                            Aaron C. Morris*
Philadelphia, Pennsylvania 19103              IMMIGRATION EQUALITY
Telephone: (215) 963-5000                     40 Exchange Place, Suite 1300
jacquelynne.hamilton@morganlewis.com          New York, New York 10005-2744
                                              Telephone: (212) 714-2904
  *Admitted pro hac vice                      amorris@immigrationequality.org

                                 Attorneys for Plaintiffs




                                        18
       Case 1:19-cv-03331-MLB Document 65 Filed 06/19/20 Page 19 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 JAMES DEREK MIZE, et al.,

                       Plaintiffs,
                                               Civil Action No. 1:19-cv-3331-MLB
             v.

 MICHAEL R. POMPEO, et al.,

                       Defendants.


                  CERTIFICATE OF SERVICE AND COMPLIANCE

      I hereby certify that the foregoing Response in Opposition to Defendants’

Motion to Dismiss was filed electronically using the Court’s CM/ECF system, which

provides electronic notice of the filing to all counsel of record. Parties may access

this filing through the Court’s electronic filing system.

      I further certify that the foregoing was prepared in compliance with LR 5.1

because it is typed in Times New Roman (14 point) font, and its top margin is not

less than one and one-half (1½) inches and left margin is not less than one (1) inch.

      Dated this 19th day of June, 2020.

                                               /s/ Omar Gonzalez-Pagan
                                               Omar Gonzalez-Pagan




                                          19
